COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00026-CV


Fast Investments, LLC                     §    From the 43rd District Court

                                          §    of Parker County (CV09-0309)
v.
                                          §    March 6, 2014

Prosper Bank and Tetra Tech-CMI,          §    Opinion by Justice Walker
Inc.


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed, and we render judgment that Prosper Bank take nothing

from Fast Investments based on Tetra Tech-CMI, Inc.’s assignment of the

sanctions award.

      It is further ordered that Prosper Bank shall pay all costs of this appeal, for

which let execution issue.




                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Sue Walker____________________
                                        Justice Sue Walker